DETAILED ACTION
Claims 1-6 are pending in this application.
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 07/12/2007 (KOREA, REPUBLIC OF 10-2007-0069991) and filed on 10/15/2007 (KOREA, REPUBLIC OF 10-2007-0103661).
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 02/02/2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 6 of U.S Patent No. 9,985,767; claims 1 and 5 of U.S. Patent No. 9,655,084 and claim 1 of U.S. Patent No. 9,357,530. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the granted patent since the U.S Patents and the instant application are claiming common subject matter, as follows: 
Instant Application US Application #: 17/367291  (291’)
US Patent #: 9,985,767  (767’)
 1. A method for transmitting a scheduling request in a wireless communication system, the method comprising: 

receiving, by a user equipment, assignment information to assign a radio resource used for a transmission of a scheduling request for requesting uplink resources to be used for uplink data transmission;
 1.  A method for transmitting a scheduling request in a wireless communication system, the method comprising: 

generating, by a user equipment, a modulation symbol by modulating control information; 
generating, by the user equipment, a plurality of first sequences for a plurality of single carrier-frequency division multiple access (SC-FDMA) symbols by cyclically shifting a base sequence; 
generating, by the user equipment, a plurality of second sequences by multiplying the plurality of first sequences by an orthogonal sequence; and
generating, by the user equipment by cyclically shifting a base sequence; 

generating, by the user equipment, a plurality of second sequences by multiplying plurality of first sequences by the modulation symbol; 

generating, by the user equipment, a plurality of third sequences by multiplying the plurality of second sequences by an orthogonal sequence; and
transmitting, by the user equipment, the plurality of second sequences to represent the transmission of the scheduling request in the plurality of SC-FDMA symbols, 

wherein each of the plurality of second sequences is transmitted in a corresponding one of the SC-FDMA symbols, wherein a cyclic shift value of the base sequence corresponding to each of the plurality of sequences is determined based on both the assignment information and a corresponding one of the plurality of SC-FDMA symbols, and wherein the orthogonal sequence is determined based on a number of the plurality of SC-FDMA symbols.
transmitting, by the user equipment, the plurality of third sequences to represent the transmission of the scheduling request and the control information in the plurality of OFDM symbols,
wherein each of the plurality of third sequences is transmitted in a corresponding one of the OFDM symbols, wherein a cyclic shift value of the base sequence corresponding to each of the plurality of first sequences is determined based on a corresponding one of the plurality of OFDM symbols, and wherein the orthogonal sequence is determined based on a number of the plurality of OFDM symbols.


Although the conflict claims are not identical, they are not patentably distinct from each other because 291’ discloses the method and device comprising:
	assignment information to assign a radio resource used for a transmission of a scheduling request for requesting uplink resources to be used for uplink data transmission;
	single carrier-frequency division multiple access (SC-FDMA);
	a plurality of second sequences by multiplying the plurality of first sequences by an orthogonal sequence;
291’ does not discloses the phrase “a modulation symbol by modulating control information” and “orthogonal frequency division multiplexing (OFDM) symbols” in the instant application. However, it would have been obvious to one or ordinary skill in the art to “assignment information to assign a radio resource used for a transmission of a scheduling request for requesting uplink resources to be used for uplink data transmission” corresponding to “a modulation symbol by modulating control information” and "single carrier-frequency division multiple access (SC-FDMA) " and “a plurality of second sequences by multiplying the plurality of first sequences by an orthogonal sequence” corresponding to “a plurality of second sequences by multiplying the plurality of first sequences by an orthogonal sequence” and “a plurality of third sequences by multiplying the plurality of second sequences by an orthogonal sequence” as described in the instant application. Therefore, they are not patentably distinct from each other.
Regarding claims 4 are rejected for the same reasons as claim 1 described above corresponding to Patented claims 6 of U.S. Patent No. 9,985,767. Claims 2-3 and 5-6 depend on corresponding independent claim also not patentable based on the reason above. Similar double patenting issues exists in claim 1 of U.S. Patent No. 9,655,084 and claim 1 of U.S. Patent No. 9,357,530. 
Examiner suggests applicant to file electronic Terminal Disclaimer over U.S. Patent No. 9,655,084 and U.S Patent No. 9,357,530 and U.S Patent No.9,985.767.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The INDEPENDENT CLAIMS 1 and 4 among other things teach: method or device comprising: generating, by the user equipment, a plurality of first sequences for a plurality of single carrier-frequency division multiple access (SC-FDMA) symbols by cyclically shifting a base sequence; generating, by the user equipment, a plurality of second sequences by multiplying the plurality of first sequences by an orthogonal sequence; and transmitting, by the user equipment, the plurality of second sequences to represent the transmission of the scheduling request in the plurality of SC-FDMA symbols, wherein each of the plurality of second sequences is transmitted in a corresponding one of the SC-FDMA symbols, wherein a cyclic shift value of the base sequence corresponding to each of the plurality of sequences is determined based on both the assignment information and a corresponding one of the plurality of SC-FDMA symbols, and wherein the orthogonal sequence is determined based on a number of the plurality of SC-FDMA symbols.  Each independent claim identifies the unique features that prior art reference fails to teaches generating, by the user equipment, a plurality of first sequences for a plurality of single carrier-frequency division multiple access (SC-FDMA) symbols by cyclically shifting a base sequence; generating, by the user equipment, a plurality of second sequences by multiplying the plurality of first sequences by an orthogonal sequence; and transmitting, by the user equipment, the plurality of second sequences to represent the transmission of the scheduling request in the plurality of SC-FDMA symbols, wherein each of the plurality of second sequences is transmitted in a corresponding one of the SC-FDMA symbols, wherein a cyclic shift value of the base sequence corresponding to each of the plurality of sequences is determined based on both the assignment information and a corresponding one of the plurality of SC-FDMA symbols, and wherein the orthogonal sequence is determined based on a number of the plurality of SC-FDMA symbols.
The close prior art of record is Rao, which discloses method of allocating resources in a packet data system to a User Equipment (UE) with an active data session, such as a Voice over Internet Protocol (VoIP) call, using dedicated resources to transmit scheduling requests, thereby reducing latency which may occur as a result of collisions associated with transmitting scheduling requests over a random access channel. The method comprises the step of transmitting over dedicated resources a scheduling request, and receiving a scheduling grant in response thereto. The scheduling request indicates that a transmitter in a data session has a data packet to transmit. Rao does not explicitly teaches transmitting a scheduling request message over a plurality of orthogonal frequency division multiplexing (OFDM) symbols; the plurality of first sequences for the plurality of OFDM symbols are generated by cyclically shifting a base sequence and a cyclic shift value of the base sequence corresponding to each of the plurality of first sequences is determined based on a corresponding one of the plurality of OFDM symbols.
The prior art does not teach the cited limitation
Each independent claim identifies the unique features that prior art reference fails to teaches generating, by the user equipment, a plurality of first sequences for a plurality of single carrier-frequency division multiple access (SC-FDMA) symbols by cyclically shifting a base sequence; generating, by the user equipment, a plurality of second sequences by multiplying the plurality of first sequences by an orthogonal sequence; and transmitting, by the user equipment, the plurality of second sequences to represent the transmission of the scheduling request in the plurality of SC-FDMA symbols, wherein each of the plurality of second sequences is transmitted in a corresponding one of the SC-FDMA symbols, wherein a cyclic shift value of the base sequence corresponding to each of the plurality of sequences is determined based on both the assignment information and a corresponding one of the plurality of SC-FDMA symbols, and wherein the orthogonal sequence is determined based on a number of the plurality of SC-FDMA symbols.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


October 8, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478